Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “first circuits that are configured to implement a user design for the integrated circuit; second circuits that are unused by the user design; configuration circuitry that couples the second circuits together through a network of conductors, wherein transistors in the second circuits turn on and off in response to a varying signal that continues to propagate through the second circuits and through the network of conductors while the first circuits implement the user design; and third circuits that are unused by the user design, wherein the configuration circuitry couples the third circuits together through the network of conductors, and wherein transistors in the third circuits turn on and off in response to an additional varying signal that continues to propagate through the third circuits while the first circuits implement the user design” as required by claim 1; and “configuring first circuits to implement a user design for the integrated circuit; coupling second circuits together through a network of conductors using configuration circuitry, wherein the second circuits are unused by the user design; generating switching activity in the second circuits in response to a varying signal that propagates through the second circuits and through the network of conductors while the first circuits implement the user design, coupling third circuits together through the network of conductors using the configuration circuitry, wherein the third circuits are unused by the user design; and generating switching activity in the third circuits in response to an additional varying signal that propagates through the third circuits while the first circuits implement the user design” as required by claim 15. Claims 2, 4-7, and 23-24 are allowed based upon their dependency to claim 1, claims 16 and 18-22 are allowed based upon their dependency to claim 15.

Claims 1-2, 4-7, 15-16, and 18-24 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURTIS R BAHR/Examiner, Art Unit 2844